 

Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page. of 16

    

 

RICHARD RUPP and RODRIGO LEAL,
individually and on behalf of all others similarly
situated,

Plaintiffs,

V. CLASS ACTION

MOMO INC., YAN TANG, and JONATHAN
XIAOSONG ZHANG

Defendants.

 

 

eRe ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

WHEREAS, Lead Plaintiff Richard Rupp and Named Plaintiff Rodrigo Leal
(“Plaintiffs”) and defendants Momo Inc. (“Momo”), Yan Tang, and Jonathan Xiaosong Zhang
(“Defendants”), through their respective counsel of record relating to the above-captioned
litigation, have entered into the Stipulation of Settlement, dated March 23, 2021 (the “Settlement
Stipulation”), which is subject to review under Rule 23 of the Federal Rules of Civil Procedure
and which, together with the exhibits annexed thereto, sets forth the terms and conditions for the
proposed settlement and dismissal of the class action pending before the Court entitled
Marchand v. Momo, Inc., et al., Case No. 1:19-cv-04433-GBD (S.D.N.Y.) (the “Action”); and
the Court having read and considered the Settlement Stipulation and the exhibits thereto and
submissions made relating thereto, and finding that substantial and sufficient grounds exist for
entering this Order; and the Parties having consented to the entry of this Order;

_ 9, 8t af
NOW, THEREFORE, IT IS HEREBY ORDERED, this Ji” day of Macek, , 2021, that:

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 2 of 16

1. Capitalized terms used herein have the meanings defined in the Settlement
Stipulation.

2. Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and for
the purposes of the Settlement only, the Action is hereby preliminarily certified as a class action
on behalf of all Persons (including, without limitation, their beneficiaries) who purchased
Momo’s American Depositary Shares (“ADSs”) between April 20, 2015 and May 10, 2019, both
dates inclusive. Excluded from the Settlement Class are (1) Defendants, (2) the present and
former officers and directors of Momo at all relevant times, (3) members of such excluded
persons’ immediate families and their legal representatives, heirs, successors, or assigns, and any
entity in which any of the Defendants, or any person excluded under this subsection, has or had a
majority ownership interest at any time; (4) Opt-Outs; and (5) Persons who have no compensable
damages.

3. This Court finds, preliminarily and for purposes of this Settlement only, that the
prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil
Procedure have been satisfied in that: (a) the number of Settlement Class Members is so
numerous that joinder of all members of the Settlement Class is impracticable; (b) there are
questions of law and fact common to the Settlement Class; (c) the claims of Plaintiffs are typical
of the claims of the Settlement Class they seek to represent; (d) Plaintiffs fairly and adequately
represent the interests of the Settlement Class; (e) questions of law and fact common to the
Settlement Class predominate over any questions affecting only individual members of the
Settlement Class; and (f) a class action is superior to other available methods for the fair and

efficient adjudication of the Action.

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 3 of 16

4. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, preliminarily and for
the purposes of this Settlement only, Plaintiffs are certified as the class representatives on behalf
of the Settlement Class (“Class Representatives”) and Lead Counsel, The Rosen Law Firm, P.A.,
previously selected by Lead Plaintiff and appointed by the Court, is hereby appointed as Lead
Counsel for the Settlement Class (“Class Counsel’).

5. The Court finds that (a) the Settlement Stipulation resulted from good faith, arm’s
length negotiations, and (b) the Settlement Stipulation is sufficiently fair, reasonable and
adequate to the Settlement Class Members to warrant providing notice of the Settlement to
Settlement Class Members and holding a Settlement Fairness Hearing.

6. The Court hereby preliminarily approves the Settlement, subject to further
consideration at a hearing (the “Settlement Fairness Hearing”) pursuant to Federal Rule of Civil

Je

Yat win grt , 4 ,
an ig PAL J j
Procedure 23(e), which is hereby scheduled to be held before the Court o at! , 2021 at“ por Ook fh,

 

Q..m. for the following purposes:

(a) to determine finally whether the applicable prerequisites for class action
treatment under Federal Rules of Civil Procedure 23(a) and (b) are satisfied;

(b) to determine finally whether the Settlement is fair, reasonable, and
adequate, and should be approved by the Court;

(c) to determine finally whether the Order and Final Judgment as provided
under the Settlement Stipulation should be entered, dismissing the Action on the merits and with
prejudice, and to determine whether the release by the Releasing Parties of the Released Claims
against the Released Parties, as set forth in the Settlement Stipulation, should be ordered, along

with a permanent injunction barring efforts to prosecute or attempt to prosecute any Released

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 4 of 16

Claims extinguished by the release against any of the Released Parties, as also set forth in the
Settlement Stipulation;

(d) to determine finally whether the proposed Plan of Allocation for the
distribution of the Net Settlement Fund is fair and reasonable and should be approved by the
Court;

(e) to consider the application of Class Counsel for an award of attorneys’
fees and expenses and a Compensatory Award to the Class Representatives;

(® to consider Settlement Class Members’ objections to the Settlement, if
any, whether submitted previously in writing or presented orally at the Settlement Fairness
Hearing by Settlement Class Members (or by counsel on their behalf), provided that they gave
proper notice that they intend to appear at the Settlement Fairness Hearing; and

(g) to rule upon such other matters as the Court may deem appropriate.

7. The Court reserves the right to adjourn the Settlement Fairness Hearing to a later
date and to approve the Settlement without modification, or with such modifications as may be
agreed to by the Parties, and with or without further notice of any kind. The Court further
reserves the right to enter its Order and Final Judgment approving the Settlement and dismissing
the Action, on the merits and with prejudice, regardless of whether it has approved the Plan of
Allocation or awarded attorneys’ fees and expenses.

8. The Court reserves the right to hold the Settlement Fairness Hearing
telephonically or by other virtual means. In the event the Court decides to hold the Settlement
Fairness Hearing telephonically or by other virtual means, Class Counsel will issue a press
release on GlobeNewswire notifying Settlement Class Members, and the Claims Administrator

will update its website regarding the Settlement Fairness Hearing’s telephonic or virtual format.

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 5 of 16

9, The Court approves the form, substance and requirements of (a) the Notice, (b)
the Postcard Notice, (c) the Summary Notice, and (c) the Proof of Claim and Release Form, all
of which are exhibits to the Settlement Stipulation.

10, Class Counsel have the authority to enter into the Settlement on behalf of the
Settlement Class and have the authority to act on behalf of the Settlement Class with respect to
all acts or consents required by or that may be given pursuant to the Settlement Stipulation or
such other acts that are reasonably necessary to consummate the Settlement.

11. For settlement purposes only, Strategic Claims Services is appointed and
approved as the Claims Administrator to supervise and administer the notice procedure as well as
the processing of claims.

12, Within ninety (90) days after (1) entry of an Order of Preliminary Approval of the
Settlement, and (ii) transmission to Defendants’ Counsel of payee information for the Notice
Administration Fund (including the name, tax identification number, and Form W-9), Defendants
shall cause to be wired or paid by check or draft to the Escrow Agent five million dollars
($5,000,000) to be deposited into the Settlement Fund, with at least half of that to be wired or
paid by check or draft within twenty one (21) business days after (i) entry of an Order of
Preliminary Approval of the Settlement, and (11) transmission to Defendants’ Counsel of payee
information for the Notice Administration Fund (including the name, tax identification number,
and Form W-9).

13, At any time after entry of this Order, the Lead Counsel may, without further
approval from the Court or defendants, disburse up to $500,000 from the Settlement Fund to pay
reasonable and necessary Notice and Administration Costs prior to the Effective Date. After the

Effective Date, additional amounts may be transferred from the Settlement Fund for Lead

 

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 6 of 16

Counsel to pay any additional reasonable and necessary Notice and Administration Costs without
further Order of the Court.

14. —_No later than ten (10) Business Days after entry of this Order, Defendants shall
assist the Claims Administrator in obtaining, from Momo’s transfer agent, at no cost to Plaintiffs
or Lead Counsel, records of ownership, to the extent available, to identify Settlement Class
Members. This information will be kept confidential and not used for any purpose other than to
provide the notice contemplated by this Order.

15, Class Counsel, through the Claims Administrator, shall cause the Settlement
Stipulation and its exhibits, this Order, a copy of the Notice, and the Proof of Claim and Release
Form to be posted on the Claims Administrator’s website within twenty-eight (28) calendar days
after entry of this Order.

16. Class Counsel, through the Claims Administrator, shall cause the Publication
Notice to be published electronically once on the GlobeNewswire and in print once in the
Investor’s Business Daily within twenty-eight (28) calendar days of entry of this Order. Class
Counsel shall, at least seven (7) calendar days before the Settlement Fairness Hearing, serve
upon counsel for Defendants and file with the Court proof of publication of the Publication
Notice.

17. Class Counsel, through the Claims Administrator, shall cause the Postcard Notice,
the Summary Notice, or links to the Notice and Proof of Claim and Release Form, substantially
in the forms annexed to the Settlement Stipulation, (i) to be mailed, where disseminating the
Postcard Notice, by first class mail, postage prepaid, within twenty-eight (28) calendar days of
entry of this Order, to all Settlement Class Members who can be identified with reasonable effort

by Class Counsel, through the Claims Administrator; or (ii) to be emailed, where disseminating

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 7 of 16

the Summary Notice or links to the Notice and Proof of Claim and Release Form, within twenty-
eight (28) calendar days of the entry of this Order, to all Settlement Class Members for whom
email addresses may be obtained with reasonable effort, through the Claims Administrator.

18. Class Counsel, through the Claims Administrator, shall make all reasonable
efforts to give notice to nominees or custodians who held Momo ADSs as record owners but not
as beneficial owners. Such nominees or custodians shall, within ten (10) calendar days of receipt
of the notice, either: (i) request copies of the Postcard Notice sufficient to send the Postcard
Notice to all beneficial owners for whom they are nominee or custodian, and within ten (10)
calendar days after receipt thereof send copies to such beneficial owners; (ii) request an
electronic copy of the Summary Notice and either email the Summary Notice in electronic
format or links to the Notice and Proof of Claim and Release Form to each beneficial owner for
whom they are nominee or custodian within ten (10) calendar days after receipt thereof; or (iii)
provide the Claims Administrator with lists of the names, last known addresses and email
addresses (to the extent known) of such beneficial owners, in which event the Claims
Administrator shall promptly deliver the Summary Notice or a link to the Notice and Proof of
Claim and Release Form, if email addresses are available, or Postcard Notice to such beneficial
owners, if last known addresses are provided. If the Claims Administrator receives an email
address, it will send a Summary Notice or link to the Notice and Proof of Claim and Release
Form electronically. Nominees or custodians who elect to email notice or send the Postcard
Notice to their beneficial owners shall send a written certification to the Claims Administrator
confirming that the mailing has been made as directed. Copies of the Postcard Notice shall be
made available to any nominee or custodian requesting same for the purpose of distribution to

beneficial owners. The Claims Administrator shall, if requested, reimburse nominees or

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 8 of 16

custodians out of the Settlement Fund solely for their reasonable out-of-pocket expenses incurred
in providing notice to beneficial owners, which expenses would not have been incurred except
for the providing of names and addresses, in amounts up to: (i) $0.05 per name and address
provided; (ii) $0.05 per email for emailing notice; or (iii) $0.05 per postcard, plus postage at the
pre-sort rate used by the Claims Administrator, for mailing the Postcard Notice, subject to further
order of this Court with respect to any dispute concerning such reimbursement.

19, Class Counsel shall, at least seven (7) calendar days before the Settlement
Fairness Hearing, serve upon counsel for Defendants and file with the Court proof of the mailing
and emailing of Notice, as required by this Order.

20. The forms and methods set forth herein of notifying the Settlement Class
Members of the Settlement and its terms and conditions meet the requirements of due process,
Rule 23 of the Federal Rules of Civil Procedure, and Section 21D(a)(7) of the Exchange Act, 15
U.S.C. 78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995;
constitute the best notice practicable under the circumstances; and constitute due and sufficient
notice to all persons and entities entitled thereto. No Settlement Class Member will be relieved
from the terms and conditions of the Settlement, including the releases provided for therein,
based upon the contention or proof that such Settlement Class Member failed to receive actual or
adequate notice.

21. In order to be entitled to participate in recovery from the Net Settlement Fund
after the Effective Date, each Settlement Class Member shall take the following action and be
subject to the following conditions:

(a) A properly completed and executed Proof of Claim and Release Form

must be submitted to the Claims Administrator, at the Post Office Box indicated in the Notice,

 

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 9 of 16

— ;

postmarked no later than Ng! , & , 2021 (twenty-one (21) calendar days prior to the

Settlement Fairness Hearing). Such deadline may be further extended by Order of the Court.
Each Proof of Claim and Release Form shall be deemed to have been submitted when legibly
postmarked (if properly addressed and mailed by first class mail) provided such Proof of Claim
and Release Form is actually received before the filing of a motion for an Order of the Court
approving distribution of the Net Settlement Fund. Any Proof of Claim and Release Form
submitted in any other manner shall be deemed to have been submitted when it was actually
received by the Claims Administrator at the address designated in the Notice.

(b) The Proof of Claim and Release Form submitted by each Settlement Class
Member must satisfy the following conditions: (i) it must be properly completed, signed and
submitted in a timely manner in accordance with the provisions of the preceding subparagraph;
(ii) it must be accompanied by adequate supporting documentation for the transactions reported
therein, in the form of broker confirmation slips, broker account statements, an authorized
statement from the broker containing the transactional information found in a broker
confirmation slip, or such other documentation as is deemed adequate by the Claims
Administrator or Class Counsel; (ii) if the person executing the Proof of Claim and Release
Form is acting in a representative capacity, a certification of his current authority to act on behalf
of the Settlement Class Member must be provided with the Proof of Claim and Release Form;
and (iv) the Proof of Claim and Release Form must be complete and contain no material
deletions or modifications of any of the printed matter contained therein and must be signed
under penalty of perjury.

(c) Once the Claims Administrator has considered a timely submitted Proof of

Claim and Release Form, it shall determine whether such claim is valid, deficient or rejected. For

 

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 10 of 16

each claim determined to be either deficient or rejected, the Claims Administrator shall send a
deficiency letter or rejection letter as appropriate, describing the basis on which the claim was so
determined. Persons who timely submit a Proof of Claim and Release Form that is deficient or
otherwise rejected shall be afforded a reasonable time (at least ten (10) calendar days) to cure
such deficiency if it shall appear that such deficiency may be cured. If any Claimant whose claim
has been rejected in whole or in part wishes to contest such rejection, the Claimant must, within
ten (10) calendar days after the date of mailing of the notice, serve upon the Claims
Administrator a notice and statement of reasons indicating the Claimant’s ground for contesting
the rejection along with any supporting documentation, and requesting a review thereof by the
Court. If an issue concerning a claim cannot be otherwise resolved, Class Counsel shall
thereafter present the request for review to the Court.

(d) As part of the Proof of Claim and Release Form, each Settlement Class
Member shall submit to the jurisdiction of the Court with respect to the claim submitted, and
shall, upon the Effective Date, release all claims as provided in the Settlement Stipulation.

22. Alt Settlement Class Members who do not submit valid and timely Proof of Claim
and Release Forms will be forever barred from receiving any payments from the Net Settlement
Fund, but will in all other respects be subject to and bound by the provisions of the Settlement
Stipulation and the Order and Final Judgment, if entered.

23. Settlement Class Members shall be bound by all determinations and judgments in
this Action whether favorable or unfavorable, unless such Persons request exclusion from the
Settlement Class in a timely and proper manner, as hereinafter provided. A Settlement Class
Member wishing to make such request for exclusion shall mail it, in written form, by first class

rf N
mail, postage prepaid, or otherwise deliver it, so that it is received no later than— Ut 8. , 2021

10

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 11 of 16

(twenty-one (21) calendar days prior to the Settlement Fairness Hearing) (the “Exclusion
Deadline”), to the addresses listed in the Notice. In order to be valid, such request for exclusion
(A) must clearly indicate the name and address and phone number and e-mail contact
information (if any) of the Person seeking exclusion, and state that the sender specifically
“requests to be excluded from the Settlement Class in Marchand v. Momo Inc., et al., Case No.
1:19-cv-04433-GBD (S.D.N.Y.). In order to be valid, such request for exclusion must be
submitted with documentary proof (i) of each purchase or acquisition and, if applicable, sale
transaction of Momo ADSs during the Class Period and (i1) demonstrating the Person’s status as
a beneficial owner of Momo ADSs. Any such request for exclusion must be signed and
submitted by the beneficial owner under penalty of perjury. The request for exclusion shall not

be effective unless it provides the required information, is legible, and is made within the time

 

stated above, or the exclusion is otherwise accepted by the Court. Class Counsel may contact any

Person filing a request for exclusion, or their attorney if one is designated, to discuss the |
exclusion.
24. The Claims Administrator shall provide all requests for exclusion and supporting

documentation submitted therewith (including untimely requests and revocations of requests) to
counsel for the Parties promptly as received, and in no case later than the Exclusion Deadline or
upon the receipt thereof (if later than the Exclusion Deadline). The Settlement Class will not
include any Person who delivers a valid and timely request for exclusion.

25. Any Person that submits a request for exclusion may thereafter submit to the
Claims Administrator a written revocation of that request for exclusion, provided that it is
received no later than two (2) Business Days before the Settlement Fairness Hearing, in which

event that Person will be included in the Settlement Class.

11

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 12 of 16

26. All Persons who submit valid, timely and unrevoked request for exclusions will
be forever barred from receiving any payments from the Net Settlement Fund.

27. The Court will consider comments and/or objections to the Settlement, the Plan of
Allocation, or the Fee and Expense Application, provided, however, that no Settlement Class
Member or other Person shall be heard or entitled to contest the approval of the terms and
conditions of the proposed Settlement or, if approved, the Order and Final Judgment, or any
other order relating thereto, unless that Person has served copies of any objections, papers and
briefs to each of the following counsel at least twenty-one (21) calendar days prior to the
Settlement Fairness Hearing Date:

CLASS COUNSEL:

Laurence Rosen

THE ROSEN LAW FIRM, P.A.

275 Madison Avenue, 40" Floor

New York, NY 10016

COUNSEL FOR DEFENDANTS:

Robert A. Fumerton

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West
New York, NY 10001

 

and that Person has (at least twenty-one (21) calendar days prior to the Settlement Fairness
Hearing date) filed said objections, papers and briefs, showing due proof of service upon counsel
identified above, with the Clerk of the Court, U.S. District Court, Southern District of New York,
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. To
be valid, any such objection must contain the Settlement Class Member’s (1) name, address, and
telephone number; (2) a list of all purchases and sales of Momo ADSs during the Class Period in
order to show membership in the Settlement Class; (3) all grounds for the objection, including any
legal support known to the Settlement Class Member and/or his, her, or its counsel; (4) the name,

address and telephone number of all counsel who represent the Settlement Class Member,

12

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 13 of 16

including former or current counsel who may be entitled to compensation in connection with the
objection; and (5) the number of times the Settlement Class Member and/or his, her, or its counsel
has filed an objection to a class action settlement in the last five years, the nature of each such
objection in each case, the jurisdiction in each case, and the name of the issuer of the security or
seller of the product or service at issue in each case. Attendance at the Settlement Fairness
Hearing is not necessary, but Persons wishing to be heard orally in opposition to the approval of
the Settlement Stipulation, the Plan of Allocation, and/or the Fee and Expense Application are
required to indicate in their written objection (or in a separate writing that is submitted in
accordance with the deadline and after instruction pertinent to the submission of a written
objection) that they intend to appear at the Settlement Fairness Hearing and identify any
witnesses they may call to testify or exhibits they intend to introduce into evidence at the
Settlement Fairness Hearing. Settlement Class Members do not need to appear at the
Settlement Fairness Hearing or take any other action to indicate their approval.

28. Any Settlement Class Member who does not object in the manner prescribed
above shall be deemed to have waived all such objections and shall forever be foreclosed from
making any objection to the fairness, adequacy or reasonableness of the Settlement, the Order
and Final Judgment to be entered approving the Settlement, the Plan of Allocation, and/or the
Fee and Expense Application, unless otherwise ordered by the Court; shall be bound by all the
terms and provisions of the Settlement Stipulation and by all proceedings, orders and judgments
in the Action; and shall also be foreclosed from appealing from any judgment or order entered in

this Action.

13

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 14 of 16

29, The Court reserves the right to adjourn the Settlement Fairness Hearing without
any further notice other than entry of an Order on the Court’s docket, and to approve the
Settlement without further notice to the Settlement Class.

30. All papers in support of the Settlement, the Plan of Allocation and/or the Fee and
Expense Application shall be filed and served no later than twenty-eight (28) calendar days
before the Settlement Fairness Hearing.

31, Any submissions filed in response to any objections or in further support of the
Settlement, the Plan of Allocation and/or the Fee and Expense Application shall be filed no later
than seven (7) calendar days prior to the Settlement Fairness Hearing.

32. Defendants shall have no responsibility for, or liability with respect to, the Plan of
Allocation or any application for attorneys’ fees and interest, or expenses or payments to the
Class Representative submitted by Class Counsel, and such matters will be considered separately
from the fairness, reasonableness, and adequacy of the Settlement.

33. Pending final determination of whether the Settlement should be approved, all
Releasing Parties shall be enjoined from commencing, prosecuting, or attempting to prosecute
any Released Claims against any Released Party in any court or tribunal or proceeding. Unless
and until the Settlement Stipulation is cancelled and terminated pursuant to the Settlement
Stipulation, all proceedings in the Action, other than such proceedings as may be necessary to
carry out the terms and conditions of the Settlement Stipulation, are hereby stayed and suspended
until further order of the Court.

34, All funds held by the Escrow Agent shall be deemed and considered to be in the

custody of the Court, and shall remain subject to the jurisdiction of the Court, until such time as

14

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 15 of 16

such funds shall be distributed or returned pursuant to the Settlement Stipulation and Plan of
Allocation and/or further order(s) of the Court.

35, Neither the Settlement Stipulation, nor any of its terms or provisions, nor any of
the negotiations or proceedings connected with it, shall be construed as an admission or
concession by Defendants of the truth of any of the allegations in the Action, or of any liability,
fault, or wrongdoing or any kind and shall not be construed as, or deemed to be evidence of or an
admission or concession that Class Representative or any Settlement Class Members have
suffered any damages, harm, or loss. Further, neither the Settlement Stipulation, nor any of its
terms or provisions, nor any of the negotiations or proceedings connected with it, nor this Order
shall be construed as an admission or concession by the Class Representative of the validity of
any factual or legal defense or of the infirmity of any of the claims or facts alleged in this Action.

36. In the event the Settlement is not consummated in accordance with the terms of
the Settlement Stipulation, then the Settlement Stipulation and this Order (including any
amendment(s) thereof, and except as expressly provided in the Settlement Stipulation or by order
of the Court) shall be null and void, of no further force or effect, and without prejudice to any
Party, and may not be introduced as evidence or used in any action or proceeding by any Person
against the Parties, and each Party shall be restored to his, her or its respective litigation positions
as they existed prior to December 7, 2020, pursuant to the terms of the Settlement Stipulation.

37. | The Court reserves the right to alter the time or the date of the Settlement Fairness
Hearing without further notice to Settlement Class Members, provided that the time or the date
of the Settlement Fairness Hearing shall not be set at a time or date earlier than the time and date
set forth in { 6 above. The Court retains exclusive jurisdiction over the Action to consider all

further matters arising out of, or relating to, the Settlement Stipulation, including by way of

15

 

 

 
Case 1:19-cv-04433-GBD Document 71 Filed 03/31/21 Page 16 of 16

illustration and not limitation, any dispute concerning any Proof of Claim and Release Form
submitted and any future requests by one or more of the Parties that the Order and Final
Judgment, the releases and/or the permanent injunction set forth in the Settlement Stipulation be

enforced.

 

Dated: MAR 3 ] 2024}, Gussay Ss Dp onenk

GE B. DANIELS
ep ATES DISTRICT JUDGE

16

 

 

 
